                      Case 1:19-cv-10208-VSB Document 15 Filed 01/06/20 Page 1 of 2



                                                    " f^9^
                                                             ,   iS



                                                  ^«^
                                            THE CITY OFNEWYORK
JAMESE. JOHNSON                            LAW DEPARTMENT                                            STEFANOPEREZ
Corporation Counsel                            100 CHURCH STREET                            Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                  Phone:(212)356-2381
                                                                                                     Fax:(212)356-3509
                                                                                                     sperez@law. nyc. gov



                                                                          January 6, 2020
        VIAECF
        Hon. Vemon S. Broderick
        United StatesDistrict Judge
        United States District Court, Southern District of New York
                                                                                    1/7/2020
        Thurgood Marshall United States Courthouse
        40 Foley Square, Room 415                                     The Clerk of Court is directed to mail a copy
        NewYork, NY 10007                                             of this endorsement to the pro se Plaintiff.

                         Re:    EslamHassanv. Ca tain JohnDoe et al., 19-CV-10208(VSB~)

        Your Honor:

                        I am the attorney in the Office of the Corporation Counsel of the City of New
        York assigned to the defense of the above matter. I respectfully write in response to the Court's
        Order datedNovember 6, 2019, wherebythis Officewas directed to ascertainthe full names and
        badge numbers for the Jane and John Doe defendants and the addresses where those defendants
        may be served. I now respectfully request a brief two week enlargement of time until January
        20, 2020 to fully comply with the Court's Valentin Order. This is the first such request in this
        matter. This Office was unable to obtain consent from plaintiff, who appears in this matter pro
        se, as he is presently incarcerated and cannot be reached expeditiously. The foregoing request
        will not affectanyother scheduleddatesin this matter.

                          By way of background, plaintiff filed the Complaint on October 31, 2019,
        alleging that on October 27, 2016, his constitutional rights were violated while he was detained
        at the Otis Bantum Correctional Center on Rikers Island. See Dkt. No. 2. On November 6,
        2019, the Court ordered defendants City of New York and Warden Kenneth Stukes to waive
        service of summons. See Dkt. No. 7. The Court further ordered the Office of the Corporation
        Counsel to provide the identities of the Jane and John Doe defendants. Id. Pursuant to the
        Court's Order, upon infonnation and belief, the following Jane and John Doe defendants are
        hereby identified as: Correction Captain Sedeke Kamara, Shield No. 1737 and Dr. Igwe
        Okechukuru, MD.




          DefendantsCityofNewYorkandWardenKennethStakeswaivedserviceofsummons.
         Case 1:19-cv-10208-VSB Document 15 Filed 01/06/20 Page 2 of 2



                To date, theNewYork City Department of Correctionhasbeenunableto identify
the individuals identified by plaintiff as the four John Doe correction officers involved with
plaintiffs alleged strip search on October 27, 2016, between 6:00 - 11:00 p.m. and the Jane Doe
nurse who had allegedly had a medical visit with plaintiff on October 27, 2016, between 9:30
p.m. - midnight. Additional time is needed to attempt to identify the four individuals plaintiff
names as Correction Officer John Does and Nurse Jane Doe using the information provided by
plaintiff in the Complaint - such as the date, time, and location of the incident. Similarly,
plaintiff describes one of the Correction Officer John Does as "dark skin color. " DOC requires
additional time to searchits records ofthe Correction Officerswho were on duty at the date and
time specified by plaintiff in his Complaint to determine whether any match this description.

              This Office received plaintiffs medical records firom Correctional Health
Services on December 19, 2019. Plaintiffs medical records are voluminous, and consist of
nearly 900 pages spanning a three year period of plaintiffs incarceration, from 2016 to 2019.
Plaintiffs medical records were subject to extensive redaction due to the restrictions that
plamtiff placed on certain areas ofhis medical information. For example, plaintiff did not elect
to release any Alcohol/Dmg Treatment and HIV-Related Information that may be contained
within his medical records; thus, any Alcohol/Dmg Treatment and/or HIV-Related Information
were redacted accordingly. In the course of reviewing plaintiff's medical records from
Correctional Health Services, upon information and belief, I located identifying infonnation for
two of the Jane and John Doe defendants. As of this writing, I have been unable to locate
identifying information for the remaining Jane and John Doe defendants. I am still in the process
ofreviewing plaintiffs medical records in an effort to locate additional identifying information.

              Accordingly, I respectfully request a brief two week enlargement of time until
January 20, 2020 to ascertain the fall names and service addresses of the remaining Jane and
John Doe defendants who were allegedly involved in the incident the Otis Bantum Correctional
Center on Rikers Island on October27, 2016.

              Thankyou for your considerationherein.

                                                           Respectfully submitted,



                                                            Stefano ;/R~ez
                                                            Assistan Corporation Counsel
                                                            SpecialFederalLitigationDivision

       BY FIRST-CLASS MAIL
To:    Eslam Hassan
       Plaintiff Pro Se
       Marcy Correctional Facility
       9000 Old River Road
       P. O. Box 3600
       Marcy, New York 13403
